UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


AVERY JAMES,                                    §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §    CIVIL ACTION NO. 1:18-CV-222
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
                Defendant.                      §

                             MEMORANDUM OPINION AND ORDER

         Plaintiff, Avery James, an inmate confined at USP Beaumont, proceeding pro se, filed this

tort claim pursuant to 28 U.S.C. § 1346 against the United States of America.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the complaint be dismissed for want of prosecution pursuant

to Federal Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

        . with the recommendations of the Magistrate Judge.
accordance
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 28th day of November, 2018.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                               2
